internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-120938-00 date date re distributing controlled father mother son a daughter son b shareholder grat grat grat esop busine sec_1 busine sec_2 year year this is in response to your letter dated date in which you requested rulings on the federal_income_tax treatment of the transactions described below specifically you requested rulings under sec_355 of the internal_revenue_code additional information regarding your request has been submitted in subsequent letters dated january march march and date the information submitted for our review is summarized below distributing is an accrual basis corporation that is the common parent of a consolidated_group distributing engages in busine sec_1 and busine sec_2 distributing has outstanding big_number shares of class a voting common_stock that are owned by father mother grat grat grat and esop distributing also has outstanding big_number shares of class b nonvoting common_stock that are held by father mother son a daughter son b shareholder grat grat grat and esop controlled is an accrual basis state x corporation formed to effectuate the proposed transaction controlled has initially outstanding shares of voting common_stock controlled common_stock all of which is held by distributing financial information has been received which indicates that busine sec_1 distributing’s active business and busine sec_2 controlled’s active business have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business son a has been the president and chief executive of distributing’s busine sec_2 division since year and has directed busine sec_2 from its inception in year son a’s many years of specialized research and professional experiences represent the basis for the busine sec_2 technology son a’s insight and experience is critical for determining busine sec_2's future focus and direction as president and ceo of the busine sec_2 division son a directs the daily development of all new research and technologies and oversees the operation of busine sec_2 son a has made key decisions up to this point and busine sec_2's future is largely tied to the identification of productive new research areas and technologies in son a’s absence these critical tasks and the direction of busine sec_2 would be significantly diminished to enable the key_employee of distributing son a to receive a significant equity_interest in business b distributing intends to separate businesses a and business b in the following transactions step in anticipation of this transaction distributing transferred to controlled all of the assets of business b subject_to liabilities in exchange for controlled stock step step the outstanding capital stock of controlled will be recapitalized recapitalization to increase the number of authorized shares of controlled common_stock and to authorize issuance of a new class of preferred_stock controlled preferred_stock the controlled preferred_stock will have liquidation and dividend preference after payment of the preferences each share of controlled preferred_stock will have i the same voting rights as one share of controlled common_stock and ii the same rights as to dividends and liquidation distributions after its preferred payment as one share of controlled common_stock there is no redemption exchange or conversion rights associated with the controlled preferred_stock after the recapitalization distributing will own more than of each class of controlled stock distributing will distribute a portion its controlled common_stock to son a in exchange for all of son a’s class b nonvoting common_stock as to the remaining controlled stock father grat and grat will exchange a portion of their class a voting_stock and class b nonvoting_stock for controlled preferred_stock mother daughter son b and shareholder will exchange a portion of their class b nonvoting_stock for controlled preferred_stock grat and esop will exchange a portion of their class a voting_stock and class b nonvoting_stock for controlled common_stock and controlled preferred_stock following the completion of the proposed transactions son a’s controlled common_stock will represent approximately of the voting power of all shares of controlled stock and approximately of the value the following representations have been made in connection with the proposed and partially consummated transactions a b c the fair_market_value of the controlled stock to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as an employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing is representative of distributing’s present operation and with respect to such corporation there has been no substantial operational changes since the date of the last financial statements submitted d e f g h i j following the distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees except to the extent that certain administrative services will be furnished by distributing to controlled for a temporary period the distribution of stock of controlled is being carried out for the following corporate business purposes i to resolve differences among shareholders and management of distributing relating to the future operation of busine sec_1 and busine sec_2 ii to enable a key shareholder to receive a significant equity_interest in busine sec_2 and iii to enable controlled to attract and retain other key employees necessary to carry out the business objectives of controlled the distribution is motivated in whole or substantial part by these corporate business purposes distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction except in connection with distributions required under the governing instruments of the grantor retained annuity trusts in which trust beneficiaries are shareholders of distributing there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 except for in connection with transactions of the distributing esop made in the ordinary course of business there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets to be transferred to controlled by distributing each exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the assets transferred are subject were incurred in the ordinary course of business and are associated with the assets being transferred k no property is being transferred between distributing and controlled in which an investment_tax_credit determined under sec_46 of the code has been or will be claimed with respect to such property distributing neither accumulated its receivables nor make extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution will not be a disqualified_distribution within the meaning of d because during the five-year period ending on the date of the distribution and immediately after the distribution no person has held nor will hold disqualified_stock of either distributing or controlled which constitutes a or greater interest in either corporation the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of either distributing or controlled immediately after the distribution the gross assets of the active trade_or_business directly conducted by distributing as defined in sec_355 will have a fair_market_value equal to at least of the total fair_market_value of the gross assets of distributing immediately after the distribution the gross assets of the active trade_or_business directly conducted by controlled as defined in sec_355 will l m n o p q r s t have a fair_market_value equal to at least of the total fair_market_value of the gross assets of controlled based solely on the information submitted we rule as follows the transfer of the assets and liabilities of busine sec_2 by distributing to controlled followed by distributing’s distribution of all the stock of controlled to the participating shareholders will constitute a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing as a result of the transfer of the busine sec_2 assets and liabilities to controlled in exchange for the stock of controlled sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the receipt of the assets from distributing in exchange for the stock of controlled sec_1032 the basis of each of the assets received by controlled in the transaction will equal the basis of such assets in the hands of distributing immediately prior to their transfer to controlled sec_362 the holding_period of each of the assets received by controlled in the transaction will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all of the stock of controlled as described above sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the participating shareholders of distributing upon the receipt of the stock of controlled sec_355 the aggregate basis of the stock of distributing and controlled in the hands of the participating shareholders immediately following the distribution will be the same as the basis in their distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the stock of controlled received by the participating shareholders will include the holding_period of the distributing stock provided that the distributing stock was held as a capital_asset on the date of the proposed transaction sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations the controlled preferred_stock will not be sec_306 stock within the meaning of sec_306 rev_rul c b no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no ruling was requested and no opinion is expressed about the federal_income_tax consequences with respect to the recapitalization and whether it constitutes a reorganization under sec_368 see revproc_2001_3 2001_1_irb_114 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this ruling is consummated the rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process pursuant to the power_of_attorney on file in this office a copy is being sent to your authorized representative sincerely yours associate chief_counsel corporate by______________________________ christopher w schoen assistant to the chief cc corp
